DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, Species I, with claims 1-7 and 21-33 indicated by Applicant to read thereon, in the reply filed on 7/1/2022 is acknowledged.
While Examiner acknowledges that Applicant indicated that new claims 24-25 and 29-33 read on the elected species I.  Claims 24-25 does not appear to read on Species I since the elected species I (figs. 2A-2J) at least fails to show having third dielectric layer, memory cell etc.  Similarly, claims 29-33 also fail to read on the elected species I because the elected species fails to show having two metal oxide semiconductor depositing steps (i.e., one at less than 100 oC, and other is greater than 100oC etc.).
Claims 24-25 and 29-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 21 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Passlack et al., US Pub. No. 2020/0135930 A1.
Re claim 1, Passlack et al. disclose a transistor fabrication method comprising: forming a seed layer 340 on a first dielectric layer 320 (i.e., fig. 3C), the seed layer comprising a crystalline metal oxide semiconductor material (i.e, MgO); depositing an amorphous silicon layer 350 on the seed layer 340 (fig. 3D and paragraph 46); annealing the amorphous silicon layer to form a single-crystal silicon (c-Si) layer (fig. 3D and paragraph 46); patterning the seed layer 340 and the c-Si layer 350 to form a hybrid channel layer (fig. 3F); forming a gate dielectric layer 38 (fig. 3G) on the hybrid channel layer; forming a gate electrode 382 (fig. 3G) on the gate dielectric layer; and forming source and drain electrodes 392 that respectively electrically contact a source region 390 and a drain region 390 (fig. 3G) of the hybrid channel layer, see figs. 1A-3G and pages 1-7 for more details.
Re claim 2, The method of claim 1, wherein the forming a seed layer 340 comprises depositing the metal oxide semiconductor material on the first dielectric layer 320, at a temperature of greater than 100° C., to directly form the seed layer on the first dielectric layer (i.e, between 100 to 400 oC, see paragraph 43).
Re claim 3, The method of claim 1, wherein the forming a seed layer 340 comprises: depositing the metal oxide semiconductor material on the first dielectric layer 320, inherently shows at a temperature of less than 100° C. (since the temperature between about 100 to 400 oC would crystalize the layer, also see paragraph 9), to form an amorphous seed layer on the first dielectric layer; and annealing the amorphous seed layer to form the seed layer (paragraph 43).
Re claim 5, The method of claim 1, wherein the gate dielectric layer comprises a high-k dielectric material (paragraph 55).
Re claim 6, The method of claim 1, further comprising: forming a second dielectric layer on the gate electrode and the gate dielectric layer (i.e., fig. 3G, also see fig. 1A); and patterning the second dielectric layer to form via cavities that expose the source and drain regions 390 of the channel layer (fig. 3G), wherein the forming source and drain electrodes 392 comprises depositing an electrically conductive material in the via cavities (fig. 3G).
Re claim 7, The method of claim 1, wherein the annealing comprises Excimer-laser annealing, flash lamp annealing, or furnace annealing (i.e, paragraph 9 and 46).
Re claim 21. The method of claim 1, wherein: the seed layer has a thickness ranging from 0.5 nm to 10 nm (paragraph 42); and the c-Si layer has a thickness ranging from 2 nm to 50 nm (paragraph 48).
Re claim 26,  Passlack et al. disclose a transistor fabrication method comprising: depositing a metal oxide semiconductor material 340 on a first dielectric layer 320 (fig. 3c), at a temperature of greater than 100 °C (i.e, between 100 to 400 oC, see paragraph 43), to directly form a seed layer on the first dielectric layer; depositing an amorphous silicon layer 350 on the seed layer 340 (fig. 3D and paragraph 46); annealing the amorphous silicon layer to form a single-crystal silicon (c-Si) layer (fig. 3D and paragraph 46); patterning the seed layer 340 and the c-Si layer 350 to form a hybrid channel layer (fig. 3F); forming a gate dielectric layer 38 (fig. 3G) on the hybrid channel layer; forming a gate electrode 382 (fig. 3G) on the gate dielectric layer; and forming source and drain electrodes 392 that respectively electrically contact a source region 390 and a drain region 390 (fig. 3G) of the hybrid channel layer, see figs. 1A-3G and pages 1-7 for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 22-23 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Passlack et al., US Pub. No. 2020/0135930 A1.
Passlack et al. disclosed above; however, Passlack does not explicitly show using the annealing temperature of less than 650 oC (Re claims 4 and 27) and/or instant claimed lattice constant range (Re claims 23 and 28).
The temperature range of claims 4, 27 and the lattice constant range of claims 23 and 28 are considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  As noted in In re Aller, the selection of reaction parameters such as temperature and concentration etc. would have been obvious:
“Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification.  Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed Acritical ranges and the applicant has the burden of proving such criticality....  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
In re Aller 105 USPQ233, 255 (CCPA 1955).  See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Therefore, one of ordinary skill in the requisite art before the invention was made would have used any temperature range and/or lattice constant range suitable to the method in process of Passlack et al in order to optimize the process.
Re claim 22, using the metal oxide semiconductor material comprising IGZO has been well-known in the semiconductor art.   The selection of a known material based on its suitability for its intended use supported a  prima facie obviousness determination in  Sinclair & Carroll Co., Inc. v.  Interchemical Corp. , 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig - saw puzzle." 65 USPQ at 301.).  Therefore, one of ordinary skill in the requisite art before the invention was made would have used any metal oxide semiconductor material suitable to the method in process of Passlack et al in order to improve the performance of the device etc.  Furthermore, the specification contains no disclosure of either the critical nature of the claimed arrangement (i.e. -IGZO) or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the Applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/             Primary Examiner, Art Unit 2893